FILED
                           NOT FOR PUBLICATION
                                                                                  SEP 2 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JESUS SARMIENTO, et al,                          No. 21-16562

              Plaintiffs-Appellants,             D.C. No. 4:18-cv-01990-JST

 v.
                                                 MEMORANDUM*
SEALY, INC., et al,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                           Submitted August 29, 2022**
                             San Francisco, California

Before: W. FLETCHER, BYBEE, and VANDYKE, Circuit Judges.

      Individual plaintiffs Jesus Sarmiento and Juan Chavez appeal from the

district court’s denial of class certification and grant of summary judgment to

Defendants Sealy, Inc., and Sealy Mattress Manufacturing Company, LLC.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Plaintiffs contend that Defendants’ employee payment practices during the course

of Plaintiffs’ employment violated the applicable collective bargaining agreement.

We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. “We review orders denying class certification as well as the underlying

factual determinations for abuse of discretion.” True Health Chiropractic, Inc. v.

McKesson Corp., 896 F.3d 923, 928 (9th Cir. 2018). “A district court abuses its

discretion when it applies the wrong legal standard.” Id. Plaintiffs challenge only

the district court’s conclusion that Plaintiffs lack standing to assert a violation of

Cal. Lab. Code § 226(a)(8) on the ground that their wage statements improperly

listed Sealy, Inc., as their employer. See Cal. Lab. Code § 226(a)(8) (“An

employer . . . shall furnish to his or her employee . . . an accurate itemized

statement in writing showing . . . the name and address of the legal entity that is the

employer.”).

      “[S]tanding is the threshold issue in any suit. If the individual plaintiff lacks

standing, the court need never reach the class action issue.” NEI Contracting &

Eng’g, Inc. v. Hanson Aggregates Pac. Sw., Inc., 926 F.3d 528, 532 (9th Cir. 2019)

(quoting Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1022 (9th Cir.

2003)). Plaintiffs “bear[] the burden of showing that the Article III standing




                                            2
requirements are met.” Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th

Cir. 2007) (en banc).

         Plaintiffs fail to satisfy the “injury in fact” requirement of Article III

standing. Any “specific procedural violations alleged” must “actually harm, or

present a material risk of harm” to Plaintiffs’ “concrete interests.” Robins v.

Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017). Plaintiffs do not allege or

identify any harm resulting from the allegedly improper listing of Sealy, Inc., on

their wage statements. Thus, Plaintiffs lack Article III standing, and the district

court did not abuse its discretion in denying certification of the corresponding

class.

         2. “We review de novo a district court’s grant of summary judgment.”

Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc). Because

Defendants are the moving party and do not bear the ultimate burden of persuasion

at trial, they have “both the initial burden of production and the ultimate burden of

persuasion on a motion for summary judgment.” Nissan Fire & Marine Ins. Co.,

Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). To carry their burden

of production, Defendants “must either produce evidence negating an essential

element of [Plaintiffs’] claim . . . or show that [Plaintiffs] do[] not have enough

evidence of an essential element to carry [their] ultimate burden of persuasion at


                                               3
trial.” Id. To carry their burden of persuasion, Defendants “must persuade the

court that there is no genuine issue of material fact.” Id. If Defendants carry their

burden of production, Plaintiffs must produce evidence to support their claim, id. at

1103, and Plaintiffs must “identify with reasonable particularity the evidence that

precludes summary judgment.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir.

1996) (quoting Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995).

If Plaintiffs fail to make this showing, then Defendants are entitled to summary

judgment. Nissan Fire, 210 F.3d at 1103.       Plaintiffs argue that the district court

applied the incorrect burden of production in analyzing their claims arising under

Cal. Lab. Code §§ 222 and 223. These provisions make it unlawful for an

employer to willfully withhold wages or pay secret wages, respectively.

Defendants carried their burden by showing that Plaintiffs lacked evidence of

willful or secret wage deductions. At that point, the burden shifted to Plaintiffs to

produce or identify evidence of willful or secret wage deduction. The district court

granted summary judgment to Defendants on these claims based on Plaintiffs’

failure to do so. The district court did not err in granting summary judgment on

these claims on this basis.

      3. Plaintiffs argue that the district court applied the incorrect burden of

production in analyzing their claims under Cal. Lab. Code §§ 201–203. These


                                           4
provisions penalize an employer who willfully fails to timely pay employees at the

time of discharge. See Cal. Lab. Code § 203. Defendants carried their burden by

showing that Plaintiffs lacked any evidence that a failure by Defendants to timely

pay Plaintiffs was willful. The district court granted Defendants’ motion based on

Plaintiffs’ failure to do so. The district court did not err in granting summary

judgment on these claims on this basis.

      4. Plaintiffs argue that the district court erred in granting summary judgment

to Defendants on Plaintiffs’ claim under Cal. Lab. Code § 226(a)(8) and their

derivative claim under the Private Attorneys’ General Act (“PAGA”), Cal. Lab.

Code §§ 2698–2699.6. The district court granted summary judgment to

Defendants on the ground that Plaintiffs lack Article III standing to assert the claim

under § 226(a)(8). For the reasons discussed above, Plaintiffs lack standing to

assert this claim as individuals. Because Plaintiffs lack standing to assert this

claim as individuals, they also lack standing to assert their derivative PAGA claim.

See Kim v. Reins Int’l Cal., Inc., 459 P.3d 1123, 1127 (Cal. 2020). The district

court did not err in so holding.

      AFFIRMED.




                                           5